Name: Commission Regulation (EEC) No 2617/77 of 28 November 1977 amending Regulation (EEC) No 1153/75 prescribing the form of the accompanying documents for wine products and specifying the obligations of wine producers and traders other than retailers
 Type: Regulation
 Subject Matter: transport policy;  food technology;  beverages and sugar;  foodstuff;  plant product
 Date Published: nan

 29 . 11 . 77 Official Journal of the European Communities No L 304/33 COMMISSION REGULATION (EEC) No 2617/77 of 28 November 1977 amending Regulation (EEC) No 1153/75 prescribing the form of the accom ­ panying documents for wine products and specifying the obligations of wine producers and traders other than retailers 1 . In paragraph 2 for 'density read 'specific gravity . 2 . Add the following paragraph 6 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( J ), as last amended by Regulation (EEC) No 221 1 /77 (2), and in particular Article 29(3) thereof, Whereas the actual alcoholic strength and, where appropriate, the total alcoholic strength of certain transported products must be entered in boxes 12 and 13 respectively of the accompanying document pres ­ cribed by Commission Regulation (EEC) No 1153/75 of 30 April 1975 prescribing the form of the accom ­ panying documents for wine products and specifying the obligations of wine producers and traders other than retailers (3 ) ; 6 . In the accompanying document the alcoholic strength shall be indicated in degrees and tenths of degrees. In the said document the specific gravity shall be given to four decimal places . Without prejudice to the Community provisions laying down the alcoholic strength and the maximum specific gravity for certain products referred to in Article 1 , the following tolerances shall be permitted beyond the margin of error provided for in the analysis method used pursuant to Regulation (EEC) No 1539/71 :  with regard to the indication of actual alcoholic strength a tolerance of ± 0-2 % of the volume,  with regard to the indication of specific gravity a tolerance of ± 6 units taken to the fourth decimal place ( ± 0-0006). The alcoholic strength or specific gravity to be entered in the records referred to in Article 14 shall be that established by the analysis.' Whereas, in order to take account of changes in the alcoholic strength occurring during prolonged trans ­ port, particularly due to loading and unloading, it is necessary to permit a tolerance beyond the margin of error provided for in the analysis method used pursuant to Commission Regulation (EEC) No 1539/71 of 19 July 1971 determining Community methods for the analysis of wines (4 ) ; whereas, since the entries on the records must reflect the true posi ­ tion as regards the products held, the actual alcoholic strengths obtained from analysis should be shown ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its Chairman, Article 2 HAS ADOPTED THIS REGULATION : The term 'density appearing in box 13 of the specimen documents VA.l , VA.2, VA.3 and WA.5 is hereby replaced by the term 'specific gravity'. Article 1 Article 8 of Regulation (EEC) No 1 1 53/75 is hereby amended as follows : Article 3 (&lt;) OJ No L 99, 5 . 5 . 1970 , p. 1 . (2 ) OJ No L 256, 7 . 10 . 1977, p. 1 . (3 ) OJ No L 113 , 1 . 5 . 1975, p. 1 . (4) OJ No L 163 , 21 . 7 . 1971 , p. 41 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 304/34 Official Journal of the European Communities 29 . 11 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1977. For the Commission Finn GUNDELACH Vice-President